Case: 13-3012    Document: 7      Page: 1   Filed: 11/05/2012




          NOTE: This order is nonprecedential.

   mniteb ~tates' ({ourt of §ppeaIs'
       for tbe jfeberaI ~irtuit

           DOUGLAS SCOTT MARSHALL,
                   Petitioner,

                      v.
        UNITED STATES POSTAL SERVICE,
                       Respondent.


                        2013-3012


   Petition for review of the Merit Systems Protection
Board in case no. NY0353110257-I-1.


                      ON MOTION


                       ORDER
    Douglas Scott Marshall moves for leave to proceed in
forma pauperis.

    Upon consideration thereof,

    IT Is ORDERED THAT:

   The motion is granted.
Case: 13-3012   Document: 7   Page: 2   Filed: 11/05/2012




DOUGLAS MARSHALL V. USPS                              2
                                FOR THE COURT


                                /s/ Jan Horbaly
                                Jan Horbaly
                                Clerk

s24